Title: From Thomas Jefferson to Mary Jefferson Eppes, 18 January 1803
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria
            Washington Jan. 18. 1803.
          
          Your’s by John came safely to hand, and informs me of your ultimate arrival at Edgehill. mr Randolph’s letter from Gordon’s recieved the night before gave me the first certain intelligence I had recieved since your departure. a rumor had come here of your having been stopped two or three days at Bull run and in a miserable hovel; so that I had passed ten days in anxious uncertainty about you. your apologies my dear Maria on the article of expence, are quite without necessity. you did not here indulge yourselves as much as I wished, and nothing prevented my supplying your backwardness but my total ignorance in articles, which might suit you. mr Eppes’s election will I am in hopes secure me your company next winter, and perhaps you may find it convenient to accompany your sister in the spring. mr Giles’s aid indeed in Congress, in support of our administration, considering his long knoledge of the affairs of the Union, his talents, and the high ground on which he stands through the United States, had rendered his continuance here an object of anxious desire to those who compose the administration: but every information we recieve states that prospect to be desperate from his ill health, and will relieve me from the imputation of being willing to lose to the public so strong a supporter, for the personal gratification of having yourself & mr Eppes with me.   I inclose you Lemaire’s reciepts. the orthography will be puzzling and amusing; but the reciepts are valuable. present my tender love to your sister, kisses to the young ones, and my affection to mr Randolph & mr Eppes whom I suppose you will see soon. be assured of my unceasing & anxious love for yourself.
          
            Th: Jefferson
          
        